 In the Matter of THE FALK CORPORATIONandAMALGAMATED ASSO-CIATION OF IRON, STEEL AND TIN WORKERSOF NORTH AMERICA,LODGE 1528Cases Nos. R-278 and C-293.-Decided April 18, 1938MachineryManufacturingIndustry-Interference,Restraint or Coercion:expressed opposition to labororganization-Cons.pangt-Dominated Union:domina-tion and interference with formation and administration;supportof-Dls-crimanation:discharge:settlement effected;charges of,dismissed-Investiga-tion of Representatives:controversy concerning representation of employees :controversy concerning appropriateunit-Unit Appropriatefor Collective. Bar-gaining:whereother considerations determinative of appropriate unit are evenlybalanced,decisive factor is the desire and choice of employeesinvolved ;deter-mination of, dependent upon electionresults-CollectiveBargaining:refusal torecognize representatives:charges of, dismissed-ElectionOrdered:to be heldupon further order of Board, after compliance with this order.Mr. Robert R. RissmanandMr. S. G. Lippman,for the Board.Lam from, Tighe, Engelhard d Peck,byMr. Leon B. Lain f ronaandMr. A. J. Engelhard,of Milwaukee, Wis., for therespondent.Mr. A. G. Goldberg,ofMilwaukee,Wis., for the Operating En-gineers.Alexander, Burke d Clark,byMr. Giles F. Clark,ofMilwaukee,Wis., for the Independent.Mr. Daniel J. Harrington,of counselto the Board.DECISIONORDERAPi DDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 24, 1937, the Steel Workers Organizing Committee, hereincalled the S. W. O. C., filed a charge, in behalf of the AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, Lodge1528, herein called the Amalgamated, with the Regional Director forthe Twelfth Region (Milwaukee, Wisconsin) and on August 2, 1937,filed an amended charge alleging that The Falk Corporation, Mil-waukee, Wisconsin, herein called the respondent, had engaged in andwas engaging in unfair labor practices affecting commerce within the654 DECISIONS AND ORDERS655meaning of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On August 4, 1937, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theTwelfth Region, issued its complaint against the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8(1), (2), (3), and (5) and Section 2 (6) and (7) of the Act. Thecomplaint and accompanying notice of hearing were duly servedupon the parties.In respect to the unfair labor practices the complaint alleged insubstance (1) that all the employees of the respondent at its Mil-waukee plant, except supervisory employees, draftsmen, employees inthe general office, and employees of the pay-roll department, consti-tuted an appropriate unit for the purpose of collective bargaining;(2) that a majority of the employees in such unit had designated theAmalgamated as its representative for the purpose of collective bar-gaining with the respondent; (3) that the respondent at various times,when requested by the Amalgamated, refused to bargain with theAmalgamated as the exclusive bargaining agency for all the employeesin such unit; (4) that the respondent, on or about December 31, 1936.discharged Anton Kirsch for engaging in concerted activities withother employees for their mutual aid and protection; (5) that therespondent refuses to reinstate Anton Kinch for the same reason ;(6) that the respondent dominated, fostered, encouraged, and inter-fered with the formation, enlistment of membership, and administra-tion of a labor organization known as the Independent Union ofFalk Employees and has contributed and is now contributing financialand other support thereto; (7) that the respondent, by the foregoingacts,'had- interfered with, restraine'd',' coerced, and is inteifering with,restraining, and coercing its employees in the exercise of their rightsguaranteed by Section 7 of the Act.S.W. O. C. filed a petition, dated August 2, 1937, requesting aninvestigation and certification of representatives pursuant to Sec-tion 9 (c) of the Act.On August 6, 1937, the Board, acting pursuanttoArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On August 12, 1937, the respondent filed an answer to the cor1-plaint, in which it denied that it had engaged in the alleged unfairlabor practices and requested that the complaint be dismissed, butadmitted certain allegations as to the nature of its business.The Independent Union of Falk-Employees, herein called the Inde-pendent, filed a petition to intervene on August 13, 1937, and on thesamedate, International Union of Operating Engineers, Local No. 656NATIONAL LABOR RELATIONS BOARD311, herein called the Operating Engineers, also filed a petition to inter-vene, charging therein additional violations of Section 8 (1), (2), (3),and (5) of the Act by the respondent.On August 14, 1937, the Board, acting pursuant to Article III,Section 10 (c) (2), of the Rules and Regulations-Series 1, as amended,ordered that the two cases be consolidated for the purpose of hearingand that James C. Batten act as Trial Examiner.Pursuant to notice, a hearing was held in Milwaukee, Wisconsin, onAugust 16, 17, 18, 19, 20, 23, 24, and 25, 1937, before James C. Batten,the Trial Examiner duly designated by the Board.At the hearingboth the Independent and the Operating Engineers orally renewedtheir petitions for intervention and both petitions were granted.TheOperating Engineers, however, was required by the Trial Examinerto serve on respondent's counsel an amended petition containing amore specific statement of the charges included in its original petitionto intervene, and the respondent filed an answer thereto.At the con-clusion of the hearing the respondent moved that the amended petitionfor intervention, filed by the Operating Engineers, be dismissed.Themotion was denied by the Trial Examiner.The Trial Examiner erred in allowing the Operating Engineers tointervene on the basis of the additional charges included in its peti-tion and amended petition and in denying the respondent's motion todismiss the amended petition.Those rulings are hereby reversed.Since the Board's complaint was not amended to include the additionalcharges, they were not in issue.Evidence, which was introducedunder the charges in the petition as amended, is admissible only in sofar as it is within the allegations of the complaint and we have-con-sidered such evidence only to that extent.The Board, the respondent, the Operating Engineers, and the Inde-pendent were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.At the conclusion, of the Board's case, counsel for the Boardmoved to amend the complaint to conform with the proof thus faradduced, which motion was granted.Counsel for the respondentmoved that both the petition and the complaint be dismissed and thateach charge of the complaint be dismissed.The Trial Examinerdenied the motions for dismissal of the petition and of the complaintand reserved ruling on the motions to dismiss the separate chargesof the complaint.At 'the conclusion of the hearing, the respondentrenewed its motion to dismiss the petition and complaint.The Inde-pendent moved that the portion of the complaint -alleging that therespondent dominated, fostered, encouraged, and interfered with theformation, enlistment of membership, and administration of -the Inde- DECISIONS AND ORDERS657pendent and contributed financial and other support to' it be dis-missed.These motions were denied.Counsel for the Board movedthat the complaint be amended to conform with the proof.The mo-tion was granted, but limited in its application to the correction ofminor variances between the proof and the allegations of thecomplaint.The Board has reviewed the rulings of the Trial Examiner' onmotions and objections to the admission of evidence and finds thatno prejudicial errors were committed.The rulings are hereby af-firmed, except the rulings on the Operating Engineers' petition forintervention as hereinabove stated.In his Intermediate Report, filed November 2, 1937, the Trial Ex-aminer found that the respondent had engaged in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(2), and (3)' and Section 2 (6) and (7) of the Act, and furtherfound that the respondent had not committed unfair labor practiceswithin the meaning of Section 8 (5) of the Act.Exceptions to theIntermediate Report were filed by the respondent on November 27,1937, and by the Independent on November 29, 1937.On February25, 1938, the respondent and the Independent presented oral argu-ments before the Board in support of their exceptions, while theOperating Engineers presented arguments in support of the findingsof the Trial Examiner.Thereafter, briefs were submitted by therespondent and by the Independent, which have been considered bythe Board.The Board has fully considered the exceptions to thefindings of the Intermediate Report and .finds them without merit.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Falk Corporation, the respondent herein, is a Wisconsin cor-poration, with its main office and plant in Milwaukee, Wisconsin.It is engaged in the design, production, sale, and distribution of steelcastings, helical gears, speed reducers, speed increasers, motoreducers,marine drives, rolling drives and pinion' stands, flexible couplings,contract machine work, and various other products.In the operation of its plant the respondent uses large quantitiesof pig iron and scrap steel, bar steel, coal, gray iron castings, silicasand and fireclay, nuts, bolts, screws, rivets, electric and gasoline'Subsequent to the filing of the Trial Examiner's Intermediate Report, a settlementagreeable to all parties was effected in respect to the discharge of Anton Kinch.Thesettlement thus effected was approved by the Board on January 27, 1938.We will, there-fore, dismiss the complaint in so far as it alleges that the respondent violated Section 8(3) of the Act through the discharge of Kinch. 658NATIONAL LABOR RELATIONS BOARDmotors, limber, copper, tin, sheet metal, chemicals, and various otherraw materials.Of these raw materials approximately 65 per centoriginate outside the State of Wisconsin.Approximately 75 per centof the respondent's sales are to points outside the State of Wisconsin.II.THE UNIONSSteelWorkers Organizing Committee is a labor organization au-thorized to act on behalf of Amalgamated Association of Iron, Steeland Tin Workers of North America for collective bargainingpurposes.Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, Lodge 1528, is a labor organization affiliated withthe. Committee for Industrial Organization, herein called the C. I. 0.,through the Steel Workers Organizing Committee. It admits to-membership all production employees in the respondent's plant, ex-clusive of supervisory employees, draftsmen, employees in the gen-eral office, and employees in the pay-roll department.International Union of Operating Engineers, Local 311, is a labororganization affiliated with the American Federation of Labor, hereincalled the A. F. of L. admitting to its membership the powerhouseemployees and steam-driven locomotive crane operators of therespondent._Independent Union of Falk Employees is an unaffiliated labor or=ganization, which admits to membership all employees of the re-spondent, excluding officials, superintendents, assistant superintend-ents, foremen, and assistant foremen.III.THE UNFAIR LABOR PRACTICESA. The background of the unfair labor practicesPrior to 1933, there was no form of employee representation in therespondent's plant.In the summer of 1933, after the enactment ofthe National Industrial Recovery Act, a Works Council was set up atthe suggestion of Harold Falk, vice president and works manager ofthe respondent.Falk told the employees that it would be inadvis-able to choose an outside labor organization and that the respondentwould not allow a closed shop.At an election held subsequentlyballots cast for outside representatives were not counted.The WorksCouncil was composed of Employee and Management Representa-tives, the chairman and secretary being appointed by the manage-ment.Some time after its formation, the Employee Representatives,at their request, were allowed to meet alone to decide what theywished to discuss at the regular meeting with the Management Repre-sentatives.Employee Representatives were compensated at their re-spective hourly rates for time spent at meetings of the Works Council. DECISIONS AND ORDERS659B. The formation of the IndependentIn April 1937, it seems to have been generally agreed between theWorks Council and the respondent that the Works Council wouldhave to be disestablished because of the provisions prohibiting com-pany-dominated labor organizations in the Act and also in the so-called Severson Bill, then pending in the Wisconsin Legislature.OnApril 8, 1937, the Works Council held its last meeting at which meet-ing Harold Falk was present.There is testimony that he told theemployees that they could- form an independent union and that theycould meet on the respondent's property to make arrangements forforming it, but that they would have to meet off the respondent'sproperty after it was formed.Although Falk denied that he hadmade these statements, he admitted that at that meeting he haddiscussed the situation in another company's plant where there wastrouble between the A. F. of L. and the C. I. O.He also admittedthat at that meeting he had told the men that a raise which had beenagreed on between the respondent and the Works Council to becomeeffective June 1, 1937, would stand as long as the Works Councilstood, but that, if another group came into being, the arrangementswould be canceled and new negotiations would have to be enteredinto with the new group. In view of the respondent's hostility tooutside unions, its domination of theWorks Council, and Falk'sadmitted statements concerning the C. I. O. and A. F. of L. activitiesin another plant in conjunction with his discussion of the wage in-crease, his denial of his express approval of a prospective insideunion and acquiescence in such a union's preliminary use of companyfacilities is not convincing.On April 12, 13, and 14, 1937, a group of past and present Em-ployee Representatives on the Works Council held four meetings inthe basement of the plant hospital during working hours and dis-cussed the formation of an inside union.Hydar, the personnel man-ager of the respondent, was instrumental in notifying employees ofthe meeting held on April 12.He did not remember who had askedhim to notify these employees, but was certain that the person whohad made the request was an employee.Harold Falk was called into the meeting on April 12.He testifiedthat he gave his impressions of the Wagner Act to the men as "nearas he could."At this meeting Falk agreed to advance the date of thewage increase from June 1, 1937, to May 1, 1937, if it would make themen "feel any better" and to show the respondent's good faith.There is evidence that this action was suggested and taken as a meansof keeping the C. 1. O. out of the plant.Although the evidence isconflicting on this point, Falk's willingness, under the circumstancesdiscussed, to advance,the date of the wage increase, indicates that 660NATIONALLABOR RELATIONS BOARDsuch a suggestion was made and acted upon to influence the menin their choice of a labor organization.On April 13, the men again sent for Harold Falk.He was notin the plant, but his son, Richard, addressed the meeting as didConnell, a vice president of the respondent.Connell told the menthat his interpretation of the Wagner Act was that the respondentcould not help the men either financially or in an advisory capacity.The meeting was then adjourned.After the meeting, some of themen met Harold Falk in the plant. Falk told the men that it wasall right to go ahead with the inside union.There is also evidencethat he told the men that they would have to incorporate as quicklyas possible because the C.I.O. was working in the plant, whichstatement was denied by Falk.At any rate, the men held anothermeeting at which it was decided to secure the services of an attorney.A committee was sent to Harold Falk for suggestions as to anattorney.Falk named two or three attorneys whereupon Greget, oneof the committee, said that Burke, one of the attorneys suggested byFalk, would be satisfactory.Falk then made an appointment withBurke for the men.Landry, president of the Amalgamated and oneof those present at the meetings, claims that he objected strenuouslyto having Harold Falk suggest the attorney and that after his objec-tion the men began to make up a story to tell in case anybody askedwho suggested the attorney.Greget did not remember any protestbeing made by Landry, nor did he recall any discussion among themen to the effect that they would have to make up a story to tell ifanyone asked who suggested the attorney.A committee was appointed on April .13, 1937, to confer withBurke relative to the organization of an inside union.Burke toldthe committee at a conference on April 14 that if the inside unionbecame established he would charge a fee, but that otherwise therewould be no fee. Three members of the committee went to Burke'soffice the next day, but did not sign incorporation papers, whichhe had drawn up for the inside union, having previously decided thatthey would first organize as an association and incorporate later.On April 18, 1937, the Independent held an organization meetingin a hall, which was not on the respondent's property.When askedwho suggested the attorney, Greget answered that he had suggestedhim, having heard of him through an automobile accident in whichhe had been involved.Greget's failure to disclose the fact that Falkhad suggested the attorney seems to confirm Landry's testimony andindicates that the organizers of the Independent both realized thecompany domination and influence involved in this incident, andfeared that its disclosure would have a disastrous effect on theirorganizational activities.Nothing definite as to the form of organi-zation that the inside union was to adopt was decided at the April 18 DECISIONS AND ORDERS661meeting.One of those present testified that they decided to "runalong as an association and then later on incorporate." Thisamounted to a ratification of the decision on incorporation made bythe committee when it had conferred with Burke.When the meeting had been adjourned, three employees, who hadattended it, discussed incorporation of the Independent with theattorney.They were joined by another employee, who said that, if hecould get two other signers, he would go to the attorney's office nextday and sign articles of incorporation.One of those present ad-mitted, at the hearing, that the reason the Independent is a corpora-tion today is because of "a little intimate talk" between threeemployees and the attorney..The next day, April 19, 1937, the three employees, who had attendedthe meeting on the previous day, went to Burke's. office and signed thearticles of incorporation, although they had not been given authorityto do so. The articles of incorporation were immediately taken to theState Capitol at Madison, Wisconsin, and filed.On April 201937,they were filed in the Register of Deeds Office at Milwaukee.On thesame day the three incorporators notified the respondent by letter thatthe Independent was incorporated, that approximately 400 employeeswere members of it, and that a time and place was requested to discusscollective bargaining.The three incorporators met with the respondent on April 23, 1937,and, on their statement that they represented a majority of the em-ployees, the respondent recognized the Independent as bargainingagency for all the employees.No proof that it represented a majoritywas offered and none was required by the respondent.During March, April, and May, 1937, both the Amalgamated' andthe Independent conducted an intensive campaign for members, attimes doing so during working hours. Some of the foremen, in discus-sions with the men, expressed their hostility to the C. I. O. and toldthem that an inside union would be better for them.At the hearing,the foremen testified that the management had ordered them not toexpress opinions on the subject, but admitted that they had expressedtheir opinions in "friendly" talks with the men.Prior to and coincident with the active organization efforts of theAmalgamated and the Independent, the Operating Engineers hadundertaken to organize a smaller group of the respondent's employees.The Operating Engineers began to organize the powerhouse em-ployees of the respondent in February 1937, and by April had suc-ceeded in obtaining application cards, signed by 14 of the 17 employeesin the powerhouse.On or about April 12, 1937, Kingsland, the busi-ness representative of the Operating Engineers, conferred with Har-old Falk and asked recognition of the Operating Engineers as bar-gaining agent for these employees.Falk replied that he wanted to 662NATIONAL LABOR RELATIONS BOARDknow how the men in the powerhouse felt about it first. After the con-ference he interviewed the men individually to ascertain how- manydesired to be represented by the Operating Engineers.At the hearingFalk testified that he may have expressed an opinion unfavorable to theOperating Engineers, when talking to the men at that time.The Operating Engineers then sent post cards to the powerhouseemployees stating that the conference between Falk and Kingslandhad been favorable, that only working hours remained to be settled,and that a meeting for these employees was to be held on April 18,1937.When Falk learned of these post cards, he sent to each employeein the powerhouse a letter stating: "(1) we are not in favor of a union(2) we will not agree to recognize Mr. Kingsland as bargaining agentfor you unless you as a group signify your desire to have us do so (3)we are ready at all times to meet with you as a group or individually todiscuss your problems."On April 28, 1937, counsel for the OperatingEngineers accused Falk of coercing these employees.After this ac-cusation, Falk called the powerhouse employees to his office individ-ually to find out whether or not they had been intimidated by hisformer conversation with them.Although several of the powerhouseemployees assured Falk in these individual conversations and latertestified at the hearing that they were not intimidated by the conversa-tions or letter, it is-significant that no one appeared at the next meetingof the Operating Engineers held on April 18, 1937. Letters of with-drawal, which were prepared in the office of the attorneys for the Inde-pendent, were subsequently received about May 6, 1937, by theOperating Engineers from five of the engineers.The sequence of events from the disestablishment of the admittedlycompany-dominated Works Council to the recognition of the Inde-pendent by the respondent compels the conclusion that the formationand continued functioning of the Independent were directly attribut-able to the above-described activities of the respondent.The re-spondent's antipathy to outside unions was amply demonstrated to theemployees.At the last meeting of the Works Council, Falk's remarksrespecting the establishment of an'inside union disclosed to the em-ployees the respondent's preference for such a union.This prefer-ence was further emphasized by the foremen's expressions of hos-tility to the C. I. O. and their advice that an inside union would bebetter for the employees.These opinions, expressed by persons insupervisory capacities, were intended to and did restrict the employeesin their choice of a labor organization.The respondent translatedthis verbal preference into action. It permitted the meetings for theformation of the Independent to be held on its property during work-ing hours.Hydar notified the employees to attend the first of thesemeetings, which were addressed by Harold Falk and Connell, twoof the respondent's principal officials, and by Falk's son, Richard. DECISIONS AND ORDERS663Harold Falk promised to advance the date of the wage increase as aninducement to the employees to form and join the Independent andgave them his sanction.The attorney, retained by the employees, wasselected from among those suggested by Harold Falk and the appoint-ment with him was arranged by Falk. The effectiveness of the re-spondent's interference with the administration of the Independent isfurther evidenced by the employees' abrupt decision to incorporatealthough they had previously decided to postpone such action.Withthe form of the Independent perfected in accordance with its de-sires, the respondent recognized it as the bargaining agent for all itsemployees on the mere statement of its incorporators that it repre-sented-amajority of such employees,without requiring any otherproof of a majority.This hasty recognition of the Independent en-abled the respondent to utilize it within 2 weeks as a pretext fordenying collective bargaining to the Amalgamated.We find that,by the above-stated acts,the respondent dominatedand interfered with the formation and administration of the Inde-pendent and contributed support to it and thereby interfered with,restrained,and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act.C. The refusal to bargain collectively1.The appropriate unitThe complaint alleged that all employees in the respondent's Mil-waukee plant,except supervisory employees, draftsmen,employees inthe general office, and employees in the pay-rolldepartment, con-stituted an appropriate unit. In support of this allegation the Amal-gamated pointed out at the hearing that the problems and interests ofthe production employees are different from those of the draftsmenand clerical employees.The basis of pay is likewise different as arethe working hours.These differences are of such a nature as to pre-clude effective bargaining by,one group for the other.The Operating Engineers contends that the powerhouse employeesof the respondent,including operators of steam-driven locomotivecranes, constitute an appropriate unit.These employees are requiredby the City of Milwaukee to have a license in order to perform theirduties.Other employees cannot take their positions unless they arelicensed engineers.The powerhouse is a separate building.Thepowerhouse employees are paid on a monthly salary basis.In view of the facts described above, it appears that the power-house employees can be considered either as a separate unit, as claimedby the Operating Engineers, or as part of the large unit composedof production employees, as claimed by,the Amalgamated. - Falk80618-38-vor, vi-43 664NATIONAL LABOR RELATIONS BOARDtestified that, for purposes of collective bargaining, the interests ofthe powerhouse employees could be effectively served either by repre-sentation with all the employees in the plant or' by separate representa-tion for these employees.The Amalgamated and the Operating Engineers recognized thissituation' as is evidenced by the fact that at the hearing they enteredinto a stipulation, by which they agreed that, if the Board should di-rect an election, the employees in the power plant and the crane oper-ators would vote separately to determine whether they desired to berepresented by the Amalgamated or the Operating Engineers for thepurpose of collective bargaining.This stipulation was to be effectiveonly if, in such an election, the Independent were excluded from theballot and only the names of the Amalgamated and the OperatingEngineers appeared.In such a case where the considerations are so evenly balanced, thedetermining factor is the desire of the men themselves.2On thispoint the record affords no help. There has been a swing toward theOperating Engineers on the part of the powerhouse employees andthen away from it.We shall, therefore, order an election on thebasis of the stipulation between the Amalgamated and the OperatingEngineers.Upon the result of this election will depend the determi-nation of the appropriate unit or units for purposes of collective bar-gaining.If the powerhouse employees choose the Operating Engi-neers, they will constitute a single appropriate unit and the other pro-duction employees will constitute another appropriate unit.Other-wise all the production workers, including the powerhouse employees,will constitute a' single appropriate unit.2.Representation in the unit claimed to be appropriateThe financial secretary of the Amalgamated testified at the hear-ing that there were between 585 and 615 applications to membershipin the Amalgamated around May 5, 1937, which was the date onwhich the Amalgamated requested collective bargaining from the re-spondent.He later testified, however, that the Amalgamated hadabout 677 application cards on May 5, 1937. The Amalgamated didnot produce any records at the hearing to prove that it represented amajority of the employees, although the respondent demanded thatthe financial secretary produce his membership records.The min-utes of the first meeting of the incorporators of the Independent,held on April 24, 1937, disclose that there were on that date 693 appli-cations to membership in the Independent, while the minutes of ameeting on June 5, 1937, contain a statement by the secretary thatthere were 800 or more'members.Figures, submitted by the super-2 SeeMatter of Globe Machine and Stamping Company,3 N. L. R B. 294. DECISIONS AND ORDERS665visor of the respondent's cost and pay-roll department, taken fromthe pay roll as of May 5, 1937, show that there were 1,316 employ=ees, exclusive of miscellaneous employees, office and pay-roll employ-ees, and drafting and engineering employees.Since there was no clear showing that the Amalgamated repre-sented a majority of the employees within an appropriate unit at thetime it sought to bargain with the respondent, there was no violationof Section 8 (5) of the Act and the allegations of the complaint t6that effect will, accordingly, be dismissed.IV.THE QUESTION CONCERNING REPRESENTATIONIt is apparent from the foregoing that a dispute exists concerningthe appropriate unit or units and the representation of employeeswithin such unit or units.Both the Amalgamated and the OperatingEngineers have advanced conflicting claims.We find that a- question has arisen concerning representation ofemployees of the respondent.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES AND THE QUESTION CON'-CERNING REPRESENTATION UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, and the question concerning representation which hadarisen, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substan=tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYWe have found that the respondent dominated and interfered withthe formation and administration of the Independent and has con-tributed support to it.Since its inception, and especially since thequestion concerning the representation of the respondent's employeeshas arisen, the respondent has used the Independent as a convenientweapon to prevent the exercise of its employees' rights to self-or-ganization and collective bargaining.remedy its unlawful conduct, must withdraw all recognition from:the Independent and completely disestablish it as a collective bar=gaining agency.We have found that there is a question affecting commerce con-cerning the representation of the respondent's employees.We shall,therefore, order an election to be held among the employees of therespondent,who were in its employ during the pay-roll period- 666NATIONAL LABOR RELATIONS BOARDimmediately preceding our Direction of Election in order to deter-mine the appropriate bargaining unit or units and the representa-tion of employees within such unit or units.We shall direct thatsuch election be held upon our further order after we are satisfiedthat the effects of the respondent's unfair labor practices have beendissipated by compliance with this order. In such election we shallmake no provision for the designation of the Independent on theballot.CONCLUSIONS OF LAW1.SteelWorkers Organizing Committee; Amalgamated Associa-tion of Iron, Steel and Tin Workers of North America, Lodge 1528;International Union of Operating Engineers, Local 311; and Inde-pendent Union of Falk Employees are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of their right to self-organization, to form, join, or as-sista labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining and other mutual aidand protection as guaranteed in Section 7 of the Act, the respondenthas engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.3.By dominating and interfering with the formation and admin-istration of the Independent and by contributing support to it, therespondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (2) of the Act.4.The unfair labor practices referred to in paragraphs 2 and 3above, constitute unfair labor practices affecting commerce, withinthe meaning of Section 2 (6) and (7) of the Act.5.A question affecting commerce has arisen concerning the repre-sentation of employees of The Falk Corporation, within the, mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent, The Falk Corporation, and its officers, agents, suc-cessors, and assigns shall :1.Cease and desist :(a)From'dominating or interfering with the formation or ad-ministration of the Independent Union of Falk Employees, or anyother labor organization of its employees, and from contributing DECISIONS AND ORDERS667support to the Independent Union of Falk Employees or to any otherlabor organization of its employees;(b)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organi-zation, to form, join, or assist labor organizations,to bargain col-lectively through representatives of their own choosing,and to en-gage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdrawall recognition from the Independent Union ofFalk Employees as the representative of any of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes,wages, rates of pay, hours of employment,and otherconditions of employment,and completely disestablish the Inde-pendent Union of Falk Employees as such representative;(b) Immediately post notices in conspicuous places throughoutitsMilwaukee plant and maintain such notices for a period ofthirty(30) consecutive days stating(1) that the respondent willcease and desist in the manner aforesaid,and (2)that it has with-drawn all recognition from the Independent Union of Falk Employ-ees as the representative of -its employees for the purpose of dealingwith the respondent concerning grievances,labor disputes,wages;rates of pay, hours of employment,and other conditions of employ-ment, and that it has completely disestablished said organization assuch representative;(c)Notify the Regional Director for the Twelfth Region in writ-ing within ten (10)days from the date of this order what steps ithas taken to comply herewith.The complain is hereby dismissed(1) in so far as it allegesthat the respondent'committed unfair labor practices within themeaning of Section 8(3) of the Act in discharging Anton Kinch,and (2)in so far as it alleges that the respondent has engaged inan unfair labor practice within the meaning of Section 8 (5) of theAct.DIRECTION,OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Falk Corporation,Milwaukee,Wisconsin,an election by 668NATIONAL LABOR RELATIONS BOARDsecret ballot shall be conducted within such time as we may here-after direct, under the direction and supervision of the RegionalDirector for the Twelfth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations (1) among the employees ofsaid Company, exclusive of supervisory employees, draftsmen, em-ployees in the general office, employees in the pay-roll department,powerhouse employees, and steam-driven locomotive crane operators,who were in the employ of the Company during the pay-roll periodimmediately preceding this Direction of Election, excluding thosewho since have voluntarily quit or have been discharged for cause,to determine whether or not they desire to be represented by Amal-gamated Association of Iron, Steel and Tin Workers of NorthAmerica, Lodge 1528, affiliated with the Committee for Industrial-Organization, for the purposes of collective bargaining, (2) amongthe powerhouse employees and steam-driven locomotive crane opera-tors of said Company, who were in the employ of the Company dur-ing the pay-roll period immediately preceding this Direction ofElection, to determine whether they desire to be represented by Amal-gamated Association of Iron, Steel and Tin Workers of North Amer-ica, Lodge 1528, affiliated with the Committee for Industrial Organi-zation, or by International Union of Operating Engineers, Local 311,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining, or by neither.